DETAILED ACTION

Applicants’ response filed 2/17/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Prior rejections are maintained. The amendments do not address all the issues pointed out in the prior rejections. 
Amendments to the specification and drawings are accepted. 
Application is pending. 

Response to Arguments
Applicants’ arguments filed 2/17/2021 have been fully considered but they are not persuasive. 

	Applicants’ response does not present any specific arguments/details with regards to the amendments and prior rejections. 

Nevertheless, the Examiner has considered the amendments and still finds the claims unclear. 

	For example, claim 1 of the present application recites: 

    PNG
    media_image1.png
    648
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    75
    587
    media_image2.png
    Greyscale

The claim states, “…perform third error correcting code (ECC) encoding on at least one second frame of data such that the encoded at least one second frame of data is a first 
The claim states, “…generate a plurality of delta syndrome units corresponding one to one with the plurality of first frames of data…”
Are the delta syndrome units generated from the plurality of first encoded frames after the first encoding or is this process done in parallel to the first encoding? In other words are the delta syndrome units generated directed from the first frames of data or from the first encoded frames? 
The claim states to perform a third ECC encoding on a second frame which follows the plurality of first frames. 
While it is clear that the second frame is distinct from the first plurality of frames, it is not clear how a third ECC encoding is performed on this second frame? 
Performing a third ECC encoding on the second frame implies that the second frame already has a first and second ECC encodings performed. 
The next limitation states, “…determining a second vector such that a value of delta syndrome unit is generated based on a combined vector of bits, which is a sum of the first vector of bits and a second vector of bits, is pre-fixed based on at least one or more redundancy data units.” 
This limitation refers to “delta syndrome unit” which is mention before in the claim. However no proper antecedent is made. It is not clear if this delta syndrome unit is referring to the prior delta syndrome unit(s) mentioned in the claim. 
There are other inconsistencies in this limitation as well. It is not clear how exactly the second vector is determined? 
This limitation states “a second vector” and “a second vector of bits” and it is not clear if these are the same. 
Essential elements are missing from the claims. 
Independent claims 8 and 14 are rejected for similar reasons. Dependent claims 2-7, 9-13 and 15-20 are rejected at least based on dependency. Applicants are requested to review all claims thoroughly. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are unclear and have many ambiguities therein. Applicants are encouraged to formulate claim language that is clear. Applicants are invited to contact the Examiner for an interview with proposed amendments for a discussion if they believe it would advance prosecution. See prior office action for details. Rejections are maintained in view of remarks made herein. 








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112